UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6265


TIMOTHY DARRELL DAVIS,

                Petitioner - Appellant,

          v.

MICHAEL MCCALL, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:11-cv-03263-MGL)


Submitted:   June 19, 2014                 Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Darrell Davis, Appellant Pro Se. William Edgar Salter,
III, Assistant Attorney General, Donald John Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy         Darrell       Davis      seeks       to    appeal      the     district

court’s orders accepting the recommendations of the magistrate

judge    and     denying       relief       on    his       28    U.S.C.      §     2254    (2012)

petition.        The       orders     are    not      appealable            unless    a     circuit

justice    or    judge      issues     a    certificate           of    appealability.          28

U.S.C. § 2253(c)(1)(A) (2012).                       A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating            that    reasonable           jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see      Miller-El        v.   Cockrell,            537 U.S. 322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                    Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Davis has not made the requisite showing.                                Accordingly, we

deny    Davis’    motion       for    a     certificate          of     appealability,        deny

leave to proceed in forma pauperis, and dismiss the appeal.                                      We

dispense       with     oral    argument          because         the       facts     and    legal

                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3